In the

     United States Court of Appeals
                  For the Seventh Circuit
No. 14-2402

GREGORY E. RAHN, et al.,
                                                 Plaintiffs-Appellants,

                                   v.


BOARD OF TRUSTEES OF NORTHERN
ILLINOIS UNIVERSITY, et al.,
                                                Defendants-Appellees.

          Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
           No. 1:09-cv-03033— Frederick J. Kapala, Judge.


    ARGUED APRIL 13, 2015 — DECIDED SEPTEMBER 23, 2015


   Before WOOD, Chief Judge, and ROVNER, Circuit Judge, and
SPRINGMANN, District Judge.*

  ROVNER, Circuit Judge. Gregory Rahn (“Rahn”) and
Genemetrix, a company in which Rahn and his wife Regina


*
 Hon. Theresa L. Springmann of the Northern District of Indiana, sitting
by designation.
2                                                    No. 14-2402

Rahn (hereinafter referred to simply as Regina in order to
avoid confusion with her husband) are principals, filed a
complaint in the district court against the Northern Illinois
University Board of Trustees (“NIU”) and individual Northern
Illinois University officers Promod Vohra, Omar Ghrayeb,
Bradley Bond, and Raymon Alden III, alleging discrimination
and retaliation in violation of Title VII, copyright infringement
and violations of due process. The district court dismissed the
due process claims with prejudice, and that decision is not
challenged in this appeal. The district court granted summary
judgment in favor of the defendants on the racial discrimina-
tion, retaliation, and copyright infringement claims, and the
plaintiffs now appeal those decisions. Because the claims are
factually distinct, with no real overlap, we will address the
facts underlying the claims separately. We review the district
court’s summary judgment decision in favor of the defendants
de novo, considering the facts in the light most favorable to the
plaintiffs. Seiser v. City of Chicago, 762 F.3d 647, 653 (7th Cir.
2014).
                                  I.
   We begin with the facts underlying the claim of racial
discrimination and retaliation. Rahn, who is white, alleged that
the defendants engaged in reverse discrimination in violation
of Title VII of the Civil Rights Act of 1964, § 701 et seq.,
42 U.S.C.A. § 2000e et seq., when they failed to hire him for a
tenure-track assistant professor position at the university based
on his race.
   Rahn, who earned a PhD in Industrial Engineering from the
University of Illinois, was hired as a visiting professor at NIU
No. 14-2402                                                   3

for the 2006-2007 school year. His wife Regina was hired as a
tenure-track assistant professor in the Department of Industrial
and Systems Engineering (“ISYE”) of the College of Engineer-
ing and Engineering Technology (“College of Engineering”) for
that same school year. During that year, a tenure-track assis-
tant professor position opened up in that Department, and
Rahn applied for that position. A search committee was
entrusted with evaluating the applicants for the position.
Regina was a member of that committee along with Dr.
Richard Marcellus, Dr. Reinaldo Moraga, Dr. Murali
Krishnamurthi and Michelle Coovert, who was a student
working as a teaching assistant for Rahn. Eighty-two appli-
cants applied for that position, and on March 5, 2007, the
committee met to consider the applicants. At that meeting, they
voted as to the qualifications of the applicants in an effort to
winnow the applicants down to a group that would proceed to
the phone interview stage.
    Despite her husband’s status as one of the applicants,
Regina remained on the search committee and participated in
the voting at that meeting. Rahn received three votes at that
meeting—from his wife Regina, his teaching assistant Coovert,
and Moraga—which was sufficient to place him in the top ten
of applicants although he was not the highest vote-getter. A
number of other candidates received three votes as well, one
candidate received five votes, and the person ultimately hired
for the position, Dr. Gary Chen, received four votes at that
meeting.
   Within days of that meeting, on March 9, 2007, Promod
Vohra, the dean of the College of Engineering, convened an
emergency meeting to inform the committee that Regina was
4                                                  No. 14-2402

being removed from it based on the conflict of interest as the
wife of one of the applicants. That decision was consistent with
NIU Board of Trustees policy that provides that “[f]aculty and
administrative employees are selected for employment without
regard to relationship by blood or marriage” and that “no
individual shall initiate or participate in personnel decisions
involving initial employment, retention, promotion ... or other
direct benefit to an individual employee who is a member of
the same immediate family or immediate household [includ-
ing] an employee’s spouse ... .” Dist. Ct. Doc. 163-16, PageID
1182. Although Rahn contends that the policy applies only to
the Board of Trustees, the language including faculty and
administrative employees belies such an interpretation, and in
any case he fails to provide any support for that contention.
    Coovert testified that at that emergency meeting, Vohra
was upset that Regina had been on the committee voting on
the potential candidates including her husband, and ques-
tioned committee member Moraga as to why he voted for
Rahn. Coovert also testified that Vohra stated that he would
not hire a white man into the department if qualified minority
candidates were available. Regina stated that she was listening
outside the door of the meeting, and similarly heard those
statements from Vohra, whereas Ghrayeb, Vohra and Moraga
testified that no such statements were made. For purposes of
summary judgment, however, we must take the testimony in
the light most favorable to Rahn.
    In an effort to provide a more transparent process, Krishna-
murthi developed an evaluation metric to provide a structure
for comparing the candidates. That metric set forth categories
which corresponded with the requirements set forth in the job
No. 14-2402                                                  5

description, allowing the committee members to numerically
rank each candidate in the individual categories. Once those
scores were tallied, the resulting composite score would
facilitate comparison of candidates. The search committee was
given the opportunity to provide feedback as to the proposed
metric, and once finalized the metric was used in the evalua-
tion of the candidates by the committee.
    Rahn argues that the metric was designed to eliminate him
from consideration, and asserts that Coovert testified to that
effect. Coovert’s testimony, however, does not support that
argument. Coovert initially stated that she believed the metric
was designed to eliminate Rahn, but upon further questioning
she clarified that she thought the metric valued academic
experience such as publishing over industry experience, and
would therefore favor those with that academic background.
She stated that as a student she valued the industry experience
that her professors such as Rahn brought to the classroom.
That testimony does not support the argument that the metric
was a subterfuge for eliminating Rahn on racial grounds. A
university employer may properly preference academic
experience, and Rahn has not even presented any evidence that
such a preference was inconsistent with the initial description
of the position and the preferred qualifications. Moreover,
Coovert did not claim to have any personal knowledge as to
the purpose or procedure of the creation of the metric, and
there was no evidence at all that Krishnamurthi or the other
members of the search committee harbored any discriminatory
intent. Rahn also failed to produce any evidence that Vohra
had any role in the creation of the metric. In fact, the defen-
dants contend that the metric merely tracked the qualifications
6                                                   No. 14-2402

set forth in the position description, and Rahn does not argue
otherwise.
    Rahn did not make the eventual cut of candidates, and did
not proceed to the telephone stage of the process. Regina
therefore was allowed to rejoin the committee and she partici-
pated in the interviews and the vote on the final candidates.
The committee then forwarded the proposed final candidates
to Vohra, and he made the ultimate hiring decision to choose
Chen, who was not a white male.
    Rahn subsequently filed a grievance contesting the decision
to hire Chen over him. NIU denied the grievance, and Rahn
pursued an EEOC complaint and then filed this suit alleging
race and gender discrimination, which he ultimately pared
down to simply a claim of race discrimination. He alleges that
under either the direct or indirect method of establishing
discrimination, he should survive summary judgment.
    To prevail under the direct method, a plaintiff must
produce “either direct or circumstantial evidence that would
permit a jury to infer that discrimination motivated an adverse
employment action.” Langenbach v. Wal-Mart Stores, Inc.,
761 F.3d 792, 802 (7th Cir. 2014). Direct evidence is evidence of
discriminatory intent without resort to inference, such as an
admission of discriminatory intent often referred to as
“smoking gun” evidence. Ripberger v. Corizon, 773 F.3d 871, 877
(7th Cir. 2014); Hutt v. AbbVie Products, LLC, 757 F.3d 687, 691
(7th Cir. 2014). Here, there is no such direct evidence. Rahn
submits that the statement by Vohra regarding hiring a
qualified minority candidate over a white one is dispositive
direct evidence that he was not hired because of his race.
No. 14-2402                                                    7

Vohra, however, did not make the decision to eliminate Rahn
from consideration. The search committee, applying the factors
deemed relevant to the job, eliminated him from consideration.
Vohra chose between the two candidates submitted to him by
the committee, but Rahn was not in that pairing. Accordingly,
the statement by Vohra is not evidence “without resort to
inference” that the hiring decision was based on his race.
    Moreover, even viewed as circumstantial evidence that
discrimination motivated the decision, it is insufficient to
survive summary judgment. “Circumstantial evidence can take
a number of forms, such as suspicious timing, behavior or
comments directed at members of the protected group,
evidence showing that similarly-situated employees outside
the protected group received systematically better treatment,
and evidence that the reason the employer gave for the adverse
action was pretextual.” Langenbach, 761 F.3d at 803. Rahn does
not allege any comments by the decision-makers directed at
white candidates, and although he argues that the committee
was influenced by Vohra’s comment, he fails to cite to any
evidence in the record to support that argument. Nor is there
evidence that the reason given for the hiring decision was
pretextual. Even before the alleged statement by Vohra which
Rahn believes tainted the process, Chen received more votes
than Rahn by the committee; and at that point, the committee
also included his wife Regina. There is, in short, no evidence in
the record at all that contradicts the claim by NIU that Chen
was more qualified for the position than Rahn, and that he was
hired for that non-discriminatory reason. In addition to a
dearth of any evidence that the search committee members
were impacted by Vohra’s views in selecting candidates to be
8                                                   No. 14-2402

sent to him, Rahn has not contested that the candidates were
sorted by applying the criteria of the metric, and as discussed
above he has failed to argue that the metric did not accurately
reflect the legitimate qualifications of the position and was
therefore a pretextual reason for the hiring determination.
    Nor has he argued that the selection of Chen was not based
on that metric, or that it otherwise established that the reason
given was pretextual. In fact, the district court noted that Rahn
failed to address the defendants’ contention that Chen was
hired based on the determination that he was more qualified.
Although Rahn devoted significant time in the district court on
wide-ranging allegations unrelated to his discrimination claim,
including allegations that Vohra had committed perjury and
questions as to actions taken by the university with respect to
grading issues, Rahn did not even mention the name “Chen”
in his brief and never addressed the defendants’ argument that
Chen was chosen because he was more qualified. In fact,
although Rahn testified that he was “by far the most qualified
candidate,” he acknowledged that he was unaware of the
qualifications of Chen or the other candidates. The defendants
noted in the reply brief that Rahn had therefore waived the
argument, and Rahn then attempted to file a sur-reply without
first seeking the permission of the district court. The district
court ultimately rejected the sur-reply, but the court noted that
even in the sur-reply, Rahn did not address the argument that
Chen was chosen because he was more qualified than Rahn.
The district court granted summary judgment in favor of the
defendants, holding that Rahn had failed to contest the defen-
dants’ claim that it had a non-pretextual reason for hiring Chen
that was unrelated to race. On appeal, Rahn does not address
No. 14-2402                                                   9

that waiver argument, and therefore cannot assert here that the
committee’s determination that Chen was more qualified was
a pretext. That dooms his claim under the indirect method as
well, because even if Rahn was able to establish a prima facie
case of discrimination under that method, he could not survive
summary judgment; the defendants set forth a legitimate
reason for choosing Chen based on the metric evaluation of his
qualifications, and Rahn has waived any argument that the
reason is pretextual. See Matthews v. Waukesha County, 759 F.3d
821, 826-27 (7th Cir. 2014).
    In addition to the discrimination claim, Rahn also asserted
that NIU retaliated against him for filing his grievance by
having the NIU police force harass him and by failing to
properly investigate the grievance. The district court held that
the retaliation claim was waived because Rahn failed to
address NIU’s arguments as to that claim aside from two
sentences at the end of Rahn’s response which lacked any legal
support. On appeal, Rahn does not even address the waiver
holding, and therefore has alleged no basis to reverse the
district court on that ground. See Ripberger, 773 F.3d at 879
(perfunctory and undeveloped arguments are waived).
                                II.
    We turn then to the copyright claims. Rahn asserts two
distinct claims of copyright infringement on appeal. The first
involves the use of a course note packet for a course in the
Department of Industrial and Systems Engineering (ISYE) of
the College of Engineering at NIU, the ISYE 100 course entitled
“Essentials of Manufacturing.” While employed as a full-time
tenured professor at NIU, Regina developed the ISYE 100
10                                                   No. 14-2402

course notes, and those notes were utilized by a different
professor, Joe Bittorf, in teaching the course. Although Regina
initially granted him permission to use the ISYE 100 course
notes, in the Spring semester of 2007 she informed Bittorf that
she no longer wanted him to use the course notes. Neverthe-
less, the ISYE 100 course notes were used in the course through
the Spring semester of 2009. In addition to informing Bittorf
that he could no longer use the course notes, Regina had also
informed defendant Alden, the NIU Provost, by email in
January 2008, that NIU no longer had permission to use the
ISYE 100 course notes. The parties debate whether Regina’s
brief two-sentence statement in a four-page single-spaced
email to Alden was sufficient notice to NIU that it could no
longer use the ISYE 100 course notes, or whether NIU rather
than Regina was the real owner of any interest in the ISYE 100
course notes because they were developed in the scope of
Regina’s employment, but we need not address those issues.
The copyright claim fails for a more fundamental reason,
which is that the evidence establishes only that Regina Rahn
was the author of the ISYE 100 course notes, but Regina is not
a plaintiff in this case. According to appellants’ brief, Regina
was initially a plaintiff, but the district court severed her from
the suit pursuant to Federal Rule of Civil Procedure 21. The
plaintiffs here allege that the ISYE 100 course notes were
written by Gregory and Regina Rahn as principals of
Genemetrix, and assert that the University violated copyright
law in continuing to distribute the ISYE 100 course notes after
permission to do so was rescinded. The district court rejected
that argument and held that the record indicated that Regina
was the sole author of the ISYE 100 course notes. On appeal,
No. 14-2402                                                   11

Rahn argues only that the district court ventured beyond the
arguments for summary judgment and in doing so failed to
consider the entire record. We reject this argument. The district
court’s determination was responsive to the defendants’
argument on summary judgment that Regina was the sole
author of the ISYE 100 course notes and that they were
prepared as part of her employment. Moreover, that holding
by the district court is consistent with the record.
    At the outset, it is important to identify the three docu-
ments that are referenced in this claim. The copyrighted work
at the cornerstone of the claim is entitled Trifinity Six Sigma
Series TXu001018550 (“Six Sigma Series.”) There is no dispute
that the document was authored by Gregory and Regina Rahn
who are principals in Genemetrix, and that Genemetrix owns
a valid copyright in that work. A second work entitled
“Essentials for Manufacturing Systems” was purportedly
created after the Six Sigma Series by Gregory and Regina Rahn
for consulting purposes, and is a derivative work. The relation-
ship between the ISYE 100 course notes and the Essentials for
Manufacturing Systems, however, is unnecessarily muddled.
The district court characterized the ISYE 100 course notes as a
derivative of the Essentials for Manufacturing Solutions, which
was itself a derivative of the Six Sigma Series, and held that
because Regina created the ISYE 100 course packet with
authority from Genemetrix, she became the owner to the
copyright to that class note packet, citing Schrock v. Learning
Curve Int’l Inc., 586 F.3d 513, 524 (7th Cir. 2009) (the right to
claim copyright in a derivative work arises by operation of law
but may be altered by agreement). On appeal, Rahn treats the
two derivative works as the same document but does not
12                                                     No. 14-2402

identify them as such. In fact, he identifies no evidence in the
record that would let us conclude that the ISYE 100 course
notes are in fact simply a copy of the Essentials for Manufac-
turing Systems document, and other evidence in the record
indicates at least some of the ISYE 100 course notes such as
student exercises were not part of the Essentials for Manufac-
turing Systems work. In addressing the district court’s charac-
terization of the ISYE 100 course notes as a “second deriva-
tive,” (a derivative of the Essentials for Manufacturing Systems
which was itself a derivative of the copyrighted work), the
plaintiffs merely state that the existence of a second derivative
is “not substantiated” but is irrelevant because the page of the
notes contained a copyright mark with a Genemetrix logo.
Given the centrality of those documents to the claim and to the
district court’s resolution, it is incomprehensible that at this
stage of the litigation there is any doubt as to the exact compo-
sition of the documents. Even on appeal, the plaintiffs to their
detriment fail to clarify the matter, and more importantly fail
to point to any evidence in the record that does so.
    First, the plaintiffs have failed to identify evidence in the
record which would demonstrate that they authored the ISYE
100 course notes. In the fact section of the brief, the plaintiffs
initially provide no cite at all for the statement that “[t]he notes
were created by Greg and Gina as principals of GMX
[Genemetrix].” In a later similar statement, they cite to docu-
ments that do not in fact contain evidence sufficient to raise a
genuine issue of fact as to that issue. First, they cite to the cover
pages for ISYE 100 course notes labeled Essentials for Manufac-
turing Book 1, Book 2, and Book 3, but no authorship is
indicated. That is followed by three pages that appear identical
No. 14-2402                                                   13

to each other labeled Essentials for Manufacturing Systems,
each of which provides that it is written by Gregory Rahn and
Regina Rahn and contains a Genemetrix copyright. There is no
context provided for those pages, and the exhibit does not
contain the course notes themselves. Moreover, those appear
to be the cover pages for the Essentials for Manufacturing
System derivative work, which, as we discussed, appears to be
distinct from the ISYE 100 course notes. At oral argument,
neither party could even point us to the place in the record
where we could find the ISYE 100 course notes that were the
basis of the claim. In response to our request for supplemental
briefing, the defendants stated that they were unable to find
the course notes in the record, and that only the cover pages
for the three volumes of the course notes were provided in the
record. The exhibit identified by the defendants in fact contains
only the cover pages. The plaintiffs then informed us that the
ISYE 100 course notes can be found in three different exhibits
taken together. Those exhibits contain a document entitled
Essentials for Manufacturing Systems but nowhere does it
identify it as the ISYE 100 course notes. The record does not
appear to contain both the full ISYE 100 course notes and the
Essentials for Manufacturing Systems document which would
allow comparison, and the plaintiffs have not alleged that the
two are identical. The failure of the plaintiffs to clarify the
differences, if any, between those documents is significant
given the district court’s opinion that clearly considered the
documents to be distinct. Even if the citation provided by the
plaintiffs are to the ISYE 100 course notes with the cover pages
missing, that document still does not provide us with the
complete ISYE 100 course notes because the plaintiffs concede
14                                                  No. 14-2402

that some pages of the document are missing from the record.
The failure to clearly identify documents in the record, and to
provide supporting citations for material propositions of fact,
is a recurrent problem in this case. At a minimum, in seeking
copyright protection, the plaintiffs must clearly identify the
work at issue. The plaintiffs have failed to do so here. That
alone could warrant summary judgment, but at a minimum the
failure to identify the relevant documents in the record
precludes an argument of authorship or copyright that is based
on isolated pages of those incomplete documents. Therefore,
the pages identifying Essentials for Manufacturing Systems as
authored by Greg and Regina Rahn and copyrighted by
Genemetrix are insufficient evidence as to the authors and
copyright owners of the ISYE 100 course notes.
    The only other citation that indicates Rahn as a joint author
with Regina are emails sent by Regina to the bookstore after
the conflict with NIU over the notes had already ensued, in
which she asks how many copies have been sold and refers to
the course notes as notes authored by Rahn and herself. The
plaintiffs cite to no deposition or affidavit testimony from
Regina indicating that Rahn co-authored the course notes, and
therefore has failed to produce admissible evidence to that
effect. The plaintiffs do provide two record citations for the
statement that in 2005 or 2006, “Greg and Gina allowed GMX
[Genemetrix] professional development materials to be used in
the academic curriculum at NIU for the ... ISYE 100 course,”
but upon examination those cites also fail to support that
proposition. The first cite is a statement in the affidavit by
Regina Rahn, stating that documents from Genemetrix were
used in the preparation of the course notes. That statement
No. 14-2402                                                  15

makes no mention as to whether copyrighted material was
used, and also fails to identify Rahn as involved in the author-
ing or preparation of the notes. The other cite provided for the
factual proposition is even less helpful. That citation is to a
letter from the Interim Department Chair of the Industrial
Engineering Department to Pat Foster of the University
Bookstore, stating that Regina Rahn, as the author of the course
notes, is entitled to receive any royalties from the sale of the
notes. Once again, that fails to demonstrate any connection
between the plaintiffs and the notes, nor does it indicate that
copyrighted materials were used. In his deposition, Donald
Turk, the Manager of the University Bookstore, testified that
royalties were paid for work authored by the professors for
both copyrighted and uncopyrighted materials. Moreover, by
identifying Regina Rahn as the author of the notes, without
reference to Gregory Rahn or Genemetrix, the letter in fact
disputes the proposition that the plaintiffs were authors of the
notes. Although Regina Rahn as author of the course notes
may have an interest in preventing the unauthorized distribu-
tion of her course notes, she is not a plaintiff in this case.
Gregory Rahn and Genemetrix have failed to demonstrate any
such interest.
    Nor have they presented evidence that Regina Rahn
authored the course notes in her capacity as principal of
Genemetrix. First, the course notes were prepared for class-
room use, and the preparation of such materials was a part of
the duties of professors. Significantly, in providing the course
notes to the bookstore to be copied and sold, Regina Rahn
affirmatively represented that she was the sole author and that
the course notes contained no copyrighted materials. In the
16                                                    No. 14-2402

form submitted with the notes, Regina Rahn signed a declara-
tion which provided “I, Regina Rahn, affirm that the materials
I am submitting to be copied and sold for my class are entirely
my own original work and I have not included any copy-
righted material.” Regina acknowledged in her deposition that
the signature and representation was indeed hers. The plain-
tiffs have failed to point to evidence in the record rebutting
that representation by Regina. If there is evidence in the record
establishing that plaintiffs have a protectible interest in the
ISYE 100 course notes and that the district court erred in
determining otherwise, they have failed to identify it. As we
have oft-stated, “we will not root through the hundreds of
documents and thousands of pages that make up the record
here to make [plaintiff’s] case for him.” Corley v. Rosewood Care
Ctr., Inc. of Peoria, 388 F.3d 990, 1001 (7th Cir. 2004); Friend v.
Valley View Community Unit School Dist. 365U, 789 F.3d 707,
710-11 (7th Cir. 2015); United States v. Dunkel, 927 F.2d 955, 956
(7th Cir. 1991) (Judges are not like pigs, hunting for truffles
buried in the briefs.”). The evidence in the record identified in
the briefs is that Regina Rahn, not the plaintiffs, authored the
ISYE 100 course notes, and she represented to the bookstore
that it contained no copyrighted materials. She is neither a
plaintiff nor a defendant in this case, and the record fails to
otherwise establish a basis for this copyright claim. Accord-
ingly, the district court properly granted summary judgment
on this claim.
    One copyright claim remains. Rahn alleges that the defen-
dants copied Rahn’s “Risk Management” power point presen-
tation that he prepared in order to conduct a seminar for
Exelon engineers, which was derived from plaintiffs’ Six Sigma
No. 14-2402                                                17

Series. We take our facts largely from the succinct factual
summary set forth by the district court. In the fall of 2006,
Kathleen Thigpen, the senior training specialist at Exelon,
contacted NIU and informed Cassandra Simmons, the outreach
coordinator for the College of Engineering, that Exelon was
interested in having an NIU professor provide training for
Exelon employees on risk management. That request arose out
of a relationship that spanned several years prior to the 2006
request, whereby Exelon would provide NIU faculty and
students with industry experience in return for training and
other support from NIU. NIU and Exelon agreed in late 2006
and early 2007 that NIU would furnish the risk management
course by its employee and that Exelon would pay NIU, and
Rahn was chosen to develop and teach that course. Rahn
subsequently developed a power point presentation for that
course using materials previously developed by Regina which
Rahn considers derivative of Genemetrix’s copyrighted
materials. Exelon sought to review the materials before
agreeing to the contract, and Rahn forwarded the presentation
to Thigpen and Yousef Alaeddin, an engineer with Exelon.
They determined that the presentation was inadequate for their
needs, finding that the 144 slides lacked any prominent
discussion of risk management. Thigpen also expressed his
dissatisfaction that Rahn included the Genemetrix logo on the
slides given that Exelon had requested that NIU provide one
of its professors to give the presentation. Thigpen therefore
informed Simmons that they did not want Rahn to teach the
risk management course.
   Simmons then asked Rahn’s direct supervisor, Ghrayeb, to
review the presentation and he agreed with Exelon that risk
18                                                    No. 14-2402

management was not a significant part of the presentation. In
addition, the dean of the College of Engineering, Vohra, also
reviewed the presentation. The Exelon course ultimately was
taught by another NIU professor, Dennis Cesarotti.
    Rahn asserts that the defendants ’ use of his power point
presentation constituted a copyright violation. It is impossible
to discern the basis for this claim, however, because the
plaintiffs fail to cite to a single case in presenting this argu-
ment. The only legal citations in this portion of the argument
relate to the sections concerning the proper weight that the
district court should have given to certain affidavits in consid-
ering his copyright claim. As to the legal basis for the copyright
claim itself, the plaintiffs neither identify the relevant copyright
law nor do they identify the aspects of the law that the defen-
dants allegedly violated. Instead, they devote the entirety of
this argument to speculative assertions that Rahn’s forwarding
of the power point presentation was somehow coerced, or that
the power point was distributed to competitors within NIU.
The district court properly rejected those assertions as unsup-
ported in the record, but more fundamentally, the plaintiffs
have waived any claim as to the Exelon power point because
they have failed to cite any legal authority in support of their
argument. See Ball v. City of Indianapolis, 760 F.3d 636, 645 (7th
Cir. 2014) (plaintiff who devoted no more than three sentences
to her argument without citation to legal authority failed to
comply with Fed. R. App. P. 28(a)(8)(A) and has waived the
claim); Yasinskyy v. Holder, 724 F.3d 983, 989 (7th Cir. 2013)
(“[w]e will not entertain baseless and unsupported factual
contentions or undeveloped legal arguments”); United States v.
Lanzotti, 205 F.3d 951, 957 (7th Cir. 2000) (“perfunctory and
No. 14-2402                                                 19

undeveloped arguments, and arguments that are unsupported
by pertinent authority, are waived”); Federal Rule of Appellate
Procedure 28(a)(8)(A).
   The decision of the district court is AFFIRMED.